UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORION ROSS HARDEN, a/k/a Clyde Ross Hardin, a/k/a Martel
Ross Harden, a/k/a Fillgoode Smith, a/k/a Orion Matel, a/k/a
Ronald Blackwell, a/k/a Martell Smith, a/k/a Monte Williams,
a/k/a Norman Simmons,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, Senior
District Judge.(3:97-cr-70099-jct-mfu-1; 3:08-cv-800820-jct-mfu)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Orion Ross Harden, Appellant Pro Se. Donald Ray Wolthuis,
Assistant United  States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orion Ross Harden seeks to appeal the district court’s

orders denying         relief   on    his     28    U.S.C.A.      § 2255     (West      Supp.

2009) motion and his motion for reconsideration.                          The orders are

not   appealable       unless    a    circuit       justice       or   judge      issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of     appealability            will     not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)        (2006).         A    prisoner       satisfies       this

standard    by    demonstrating        that       reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the    district          court         is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th       Cir.   2001).        We    have    independently          reviewed      the

record   and     conclude      that    Harden       has    not    made    the     requisite

showing.       Accordingly, we deny a certificate of appealability

and dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court       and    argument       would     not    aid    the

decisional process.

                                                                                  DISMISSED



                                             2